Van Brunt, P. J.
I concur in the conclusion reached by Mr. Justice Bartlett in this case. The statute in respect to the formation of limited partnerships exempts the special partner from the ordinary personal liability of a partner if certain requirements of the statute are complied with, one of which is the making and filing of an affidavit that the special capital has been actually paid in cash. Sow, as I understand it, an affidavit false when made always remains false, and the subsequent happening of the event sworn to does not make it true. An affidavit cannot be made and delivered, to be held in escrow, to become an affidavit of the events sworn to as having taken place, but which have not in fact happened, if they do at some future time occur, otherwise to be null and void. The requirements of the statute are simple enough, ¡md easily followed. If the special partner thinks they are otherwise, he need not embark in the adventure. The hardships referred to by Mr. Justice Barrett seem to me to be more imaginary than real, and if following the plain requirements of the statute is deemed impossible, nobody is bound to incur any risk, as no one is required to seek the shelter of the statute.